

116 S2100 IS: Veterans Jobs Opportunity Act
U.S. Senate
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2100IN THE SENATE OF THE UNITED STATESJuly 11, 2019Ms. Rosen (for herself, Mr. Moran, Mr. Cramer, and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to establish a small business start-up tax credit for
			 veterans creating businesses in underserved communities.
	
 1.Short titleThis Act may be cited as the Veterans Jobs Opportunity Act. 2.Veteran small business start-up credit (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45T.Veteran small business start-up credit
 (a)In generalFor purposes of section 38, in the case of an applicable veteran-owned business which elects the application of this section, the veteran small business start-up credit determined under this section for any taxable year is an amount equal to 15 percent of so much of the qualified start-up expenditures of the taxpayer as does not exceed $50,000.
 (b)Applicable veteran-Owned small businessFor purposes of this section— (1)In generalThe term applicable veteran-owned small business means a small business owned and controlled by one or more veterans or spouses of veterans and the principal place of business of which is in an underserved community.
 (2)Ownership and controlThe term owned and controlled means— (A)management and operation of the daily business, and—
 (B)(i)in the case of a sole proprietorship, sole ownership, (ii)in the case of a corporation, ownership (by vote or value) of not less than 51 percent of the stock in such corporation, or
 (iii)in the case of a partnership or joint venture, ownership of not less than 51 percent of the profits interests or capital interests in such partnership or joint venture.
 (3)Small businessThe term small business means, with respect to any taxable year, any person engaged in a trade or business in the United States which is a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)).
 (4)Underserved communityThe term underserved community means any area located within— (A)a HUBZone (as defined in section 3(p) of the Small Business Act (15 U.S.C. 632(p))),
 (B)an empowerment zone, or enterprise community, designated under section 1391 (and without regard to whether or not such designation remains in effect),
 (C)an area of low income or moderate income (as recognized by the Federal Financial Institutions Examination Council), or
 (D)a county with persistent poverty (as classified by the Economic Research Service of the Department of Agriculture).
 (5)Veteran or spouse of veteranThe term veteran or spouse of a veteran has the meaning given such term by section 7(a)(31)(G)(iii) of the Small Business Act (15 U.S.C. 636(a)(31)(G)(iii)).
 (c)Qualified start-Up expendituresFor purposes of this section— (1)In generalThe term qualified start-up expenditures means—
 (A)any start-up expenditures (as defined in section 195(c)), or (B)any amounts paid or incurred during the taxable year for the purchase or lease of real property, or the purchase of personal property, placed in service during the taxable year and used in the active conduct of a trade or business.
 (d)Special rulesFor purposes of this section— (1)Year of electionThe taxpayer may elect the application of this section only for the first 2 taxable years for which ordinary and necessary expenses paid or incurred in carrying on such trade or business are allowable as a deduction by the taxpayer under section 162.
 (2)Controlled groups and common controlAll persons treated as a single employer under subsections (a) and (b) of section 52 shall be treated as 1 person.
 (3)No double benefitIf a credit is determined under this section with respect to any property, the basis of such property shall be reduced by the amount of the credit attributable to such property..
 (b)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
				Sec. 45T. Veteran small business start-up credit..
 (c)Made part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , plus, and by adding at the end the following new paragraph:  (33)the veteran small business start-up credit determined under section 45T..
 (d)Report by Treasury Inspector General for Tax AdministrationEvery fourth year after the date of the enactment of this Act, the Treasury Inspector General for Tax Administration shall include in one of the semiannual reports under section 5 of the Inspector General Act of 1978 with respect to such year, an evaluation of the program under section 45T of the Internal Revenue Code of 1986 (as added by this section), including an evaluation of the success of, and accountability with respect to, such program.
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.